—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 26, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a hotel reservations clerk after she left a vulgar and threatening message on her supervisor’s voice mail. Claimant was apparently upset about how management handled her complaints regarding the conduct of a co-worker. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving benefits because her employment was terminated due to misconduct. It is well settled that “[t]he use of vulgar language and disrespectful conduct towards supervisors constitutes disqualifying misconduct” (Matter of Stagno [Sweeney], 239 AD2d 766, 767). Credibility issues presented by the conflicting testimony at the hearing were within the province of the Board to resolve (see, Matter of Agis [Sweeney], 242 AD2d 819).
Cardona, P. J., Mercure, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.